DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 27 and 37-46 are pending in the application. Claims 29-36 have been canceled. Claims 37-46 are new. 
Claims 39-45 are withdrawn for consideration based on original presentation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 27 37, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2006/0026767A1 hereinafter referred to as C1 (Chambers) in view of US Patent Publication 2012/0047647 hereinafter referred to as S1 (Steers) further in view of view of WIPO Document WO2011096115 (also US Publication 20120317727) hereinafter referred to as T1 (Tanaka). Chambers discloses a system for changing width of a person support apparatus 10, comprising: a bed controller 147 configured to receive a command signal (input to 142, see fig. 8) indicative of a command for width alteration (see fig. 9-12); a motor (see paragraph 0042) configured to be controlled by said bed controller, said motor configured to alter the width of at least a portion of a deck section 20 of said person support apparatus; a mattress controller 147 configured to communicate with said bed controller; a fluid supply device 148 configured to be controlled by said mattress controller; a mattress 40, 80 configured to be supported by said person support apparatus, said mattress comprising at least .
However Chambers does not disclose a bed controller and a mattress controller being separate controllers, a transducer configured to communicate a transducer signal indicative of pressure inside said at least one width extension chamber to said mattress controller; wherein responsive to a user request for deflation, the mattress controller is configured to determine based on the pressure as determined by the transducer signal, whether the at least one width extension bladder is arranged in one of a deflated state in which the width extension surface is unavailable for addition to the main surface, and an incompletely deflated state, and in response to determination that the at least one width extension bladder is in the incompletely deflated state, to communicate an incomplete deflation signal in the bed controller, and in response to determination that the at least one width extension bladder is in the deflated state to communicate a deflation complete signal with the bed controller; or the predetermined pressure threshold being based at least in part on the weight of the patient. 
Chambers discloses inflating a mattress 50 to a predetermined pressure threshold, wherein the predetermined pressure threshold being based at least in part on the weight of the patient (see paragraph 0042, 0046, 0057 & 0058) (examiner notes there is an implicit disclosure of a transducer in paragraphs 0044, 0052, 0057 and 0058). It would have been within the knowledge of a person of ordinary skill in the art to appreciate from the express teaching of Chambers that width adjustment 
Steers teaches a bed controller 210, having a transducer 220 configured to communicate a transducer signal indicative of pressure inside said at least one inflatable chamber 170 to a mattress controller 210, wherein responsive to a user request for deflation, the mattress controller is configured to determine based on the pressure as determined by the transducer signal, whether the at least one width extension bladder is arranged in one of a deflated state (see paragraph 0054) in which the width extension surface is unavailable for addition to the main surface, and an incompletely deflated state, and in response to determination that the at least one width extension bladder is in the incompletely deflated state, to communicate an incomplete deflation signal (paragraph 0054 and fig. 13 & 14) in the bed controller, and in response to determination that the at least one width extension bladder is in the deflated state to communicate a deflation complete signal with the bed controller (see paragraph 0049, 0054 and see fig. 13 & 14). It would have been obvious to one of ordinary skill in the art at the time of invention to include in the system of Chambers a single input inflation and deflation apparatus having transducer and deflating process as taught by Steers for the purpose of automatically changing the state of the bed between a deployed and retracted position while preventing damage to the system. Such a modification would have been obvious to improve the system of Chambers and would not yield unexpected results. 
Tanaka teaches an air mattress control system that features a bed controller 2a being separate from a mattress controller 15, and a transducer (pressure sensor) configured to communicate a transducer signal (s1) indicative of a pressure inside a chamber 17 (see paragraph 0006 and 0047) communicated to the mattress controller wherein the mattress controller communicates the status of the chamber to the bed controller. It would have been obvious to one of ordinary skill in the art at the time of invention to have configured the bed controller and mattress controller of Chambers to be 
Re Claim 2
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said motor is configured to actuate at least one of an upper body deck extension 20, a seat deck section extension 22, a thigh deck section extension 26 and a foot deck section extension 24.
Re Claim 3
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said bed controller further comprises a bed controller processor (see paragraph 0041).
Re Claim 4
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein said mattress controller further comprises a mattress controller processor configured to communicate with said bed controller processor (see paragraph 0041).
Re Claim 7
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the mattress controller issues the fluid supply control signal to the fluid supply device in response to the mattress controller receiving a mattress control signal 152 from the bed controller.
Re Claim 8
	Chambers in view of Steers further in view of Tanaka disclose, 

Re Claim 9
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the at least one button for commanding width alteration is an extend button for commanding expanded width and a retract button for commanding reduced width (see fig. 8).
Re Claim 10
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the command signal is generated 152 in response to manual operation to alter the width of the at least a portion of a deck section (see paragraph 0027). 
Re Claim 27
	Chambers in view of Steers further in view of Tanaka disclose, 
a system for changing width of a person support apparatus 10, C1 comprising: a bed controller 147 C1, 210 S1, 2a T1 configured to receive a command signal (input to 142 C1, 218, 15 S1) indicative of a command for width alteration (see fig. 9-12, C1); a motor (see paragraph 0042, C1 & 54, 212 S1) configured to be controlled by said bed controller, said motor configured to alter the width of at least a portion of a deck section 20 C1 of said person support apparatus; a mattress controller 147 C1, 210 S1, 15 T1 configured to communicate with said bed controller; a fluid supply device 148 C1, 218 180 S1,  configured to be controlled by said mattress controller; a mattress 40, 80 C1, 170 S1 configured to be supported by said person support apparatus, said mattress comprising at least one width extension chamber fluidly connected to 
Re Claim 37
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein configuration of the mattress controller to determine whether the at least one width extension bladder is arranged in a deflated state in which the width extension surface is unavailable for addition to the main surface, includes determining that the at least one bolster is incompletely deflated and responsively communicating an incomplete deflation signal with the bed controller.
Re Claim 38
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein the bed controller does not initiate alteration of the width of at least a portion of a deck section of said person support apparatus until the width extension bladder is fully deflated.
Re Claim 46
	Chambers in view of Steers further in view of Tanaka disclose, 
wherein configuration of the mattress controller to determine whether the at least one width extension bladder is arranged in a deflated state in which the width extension surface is unavailable for addition to the main surface, includes determining that the at least one bolster is incompletely deflated and responsively communicating an incomplete deflation signal with the bed controller.



Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Chambers as modified above in view of US Patent Publication 2011/0072583 hereinafter referred to as McNeely. McNeely teaches a transducer 4 wherein bed controller bed controller sends a motor control signal to stop actuation of at least one of an upper body deck extension, a seat deck section extension, a thigh deck section extension and a foot deck section extension to said motor based on signal received from said transducer (see paragraph 0112).  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the transducer of Chambers to be a pressure reader as taught by McNeely. Which in a result would use pressure data rather than surface data to determine the status of the Bed and activate a stop command as needed. Such a modification would have been obvious to try and would not yield unexpected results.

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 




M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673      

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673